DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the specification does not provide antecedent basis for the limitation “the movable member having a length and a width, the length being greater than the width”, as set forth in claim 1, lines 3-5 (while such is not considered to be new matter, as such can be seen in, for example, Figure 4, the specification does not provide antecedent basis for such); and
at the very least, the specification does not provide literal antecedent basis for the limitations “the tool head being operable within a work envelope, whereby the shape of the movable member minimizes interference of the movable member with the target slab during operation to provide an increased work envelope”, as now set forth in independent claim 1, last four lines.
Comment re Claims 17-18
It is noted that claim 17 recites “wherein the movable member further includes an extended member, the extended member extending beyond the base”, and claim 18 depends from claim 17 and recites that “the robotic arm is mounted on the extended member”.  It is noted that paragraph 0017 states “[T]he robotic arm may be fixed to the movable member in a manner offset from the center of the movable member and further may be mounted on an extended member of the movable member that extends beyond the fixed base”.  It is also noted that paragraph 0047 teaches that movable member 28 includes mounting surface 36 (labeled in Figure 4) “extending beyond the bounds of base assembly 20”.  That said, it is noted that as presently claimed, the movable member 28 itself constitutes an “extended” member that “extends beyond” the base 20, such as in the plane of Figure 4, or such as vertically beyond base 20 as shown in Figure 3.  
Claim Rejections - 35 USC § 112
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 6-7, the claim recites “the movable member being positioned over and substantially covering the base assembly”.  However, the term “substantially covering” in claim 1 is a relative term which renders the claim indefinite. The term “substantially covering” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how much of the base assembly must be “covered” by the 
In claim 1, the last four lines, the claim recites “the tool head being operable within a work envelope, whereby the shape of the movable member minimizes interference of the movable member with the target slab during operation to provide an increased work envelope”.  Firstly, it is noted that it is unclear as claimed what is being recited as operating, i.e., “during operation” of what?  Of the movable member?  Of the tool head?  Of the multi-axis machining apparatus?  Etc.  Additionally, there is no standard of comparison or frame of reference provided in the claim for determining what is meant by “increased work envelope”, i.e., increased as compared to what?  
In claim 1, line 3, the claim recites “a base assembly comprising a motor driving a movable member”.  Additionally, in claim 1, lines 6-7, the claim further recites “the movable member being positioned over and substantially covering the base assembly”.  That said, given that the motor is the only element of the base assembly that is specifically recited in the claim, it is unclear as set forth in the claim whether the claim intends to require the motor to be below and “substantially” covered by the movable member re the limitation “the movable member being positioned over and substantially covering the base assembly”.
In claims 5-7, it is unclear as set forth in the claim whether the recited “target object” is intended to be the same as the previously-recited “target slab”, or whether the recited “target object” is intended to be different from/additional to the previously-recited “target slab”.  
In claim 6, the limitations “the second area” and “the first area” lack sufficient antecedent basis in the claim, as no such “first area” or “second area” were previously recited claim 5 filed on 10/27/21 deleted the limitations re the first area and the second area).  
In claim 7, the limitations “the second area” and “the first area” lack sufficient antecedent basis in the claim, as no such “first area” or “second area” were previously recited (noting that the amendment to claim 5 filed on 10/27/21 deleted the limitations re the first area and the second area).  
In claim 9, lines 5-7, the claim now recites “a base assembly having an upper surface, the movable member being positioned over and covering the majority of the upper surface of the base assembly”.  However, it is unclear as set forth in the claim whether “the majority” is intended to mean a simple majority, as in greater than 50%, such as 51%, or whether “the majority” is intended to mean “most of”.  In the event that “the majority of” is intended to mean most of/nearly all of, then it is noted that the term “the majority of—is considered to be a relative term or term of degree that renders the claim indefinite.  The term “majority of” (i.e., most of/nearly all of) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear as claimed how much of the upper surface of the base assembly must be covered in order to meet the limitation “the majority of the upper surface”, and how much of the upper surface of the base assembly must be uncovered in order to be excluded by the limitation “the majority of the upper surface”.  
The term “long” in claim 9 (plural occurrences) is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear as claimed how long .  
The term “substantially aligned” in claim 9, line 10, is a relative term which renders the claim indefinite. The term “substantially aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear as claimed how “aligned” the two axes must be in order to be considered to be “substantially aligned”, and how much out of alignment the two axes must be in order to be excluded by the limitation “substantially aligned”.  
The term “substantially flat” in claim 13, lines 5 and 6, is a relative term which renders the claim indefinite. The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear as claimed how “flat” the two axes must be in order to be considered to be “substantially flat”, and how far off from flat the portions or end wall (depending on the claim limitation) must be in order to be excluded by the limitation “substantially flat”.  
In claim 13, line 10, the limitation “the second end of the robotic arm” lacks sufficient antecedent basis in the claim, as no “second end of the robotic arm” was previously recited, and it is unclear as claimed which end of the robotic arm is intended to be referenced.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claim 1, lines 6-7, the claim now recites “the movable member being positioned over and substantially covering the base assembly”.  However, as noted above in a separate rejection of claim 1, the term “substantially covering” in claim 1 is a relative term which renders the claim indefinite. The term “substantially covering” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how much of the base assembly must be “covered” by the movable member in order to meet the limitation, and how much of the base assembly must be “uncovered” by the movable member in order to be excluded by the limitation.   That being said, it is noted that the specification as originally filed does not provide support for the movable member 28 “substantially covering” the base assembly 20.  In the paragraph spanning pages 10-11 of the reply filed 10/27/2021, Applicant indicates that Figure 1 provides support for this new limitation.  While Figure 1 does show that the movable member 28 is positioned above/higher than the base assembly 20, it is, however, noted that Figure 1 is a side profile view of the machining apparatus, and that the amount of base assembly 20 that is “covered by” the movable member 28 thus cannot be ascertained from Figure 1.  While it is noted that Figures 2 and 4, for example, are top views of the machining apparatus, and it can be seen in Figures 2 and 4 that the movable member 28 covers some portion of the base assembly 20, such figures do not, in and of themselves, provide a teaching that the movable member 28 “substantially covers” the base assembly 20, as now recited in claim 1, nor is such inherent.  The specification as originally filed does not provide support for the movable member 28 “substantially covering” the base assembly as recited in claim 1.  A similar situation exists in claim 9, lines 5-7, regarding the recitation “a base assembly having an upper surface, the movable member being positioned over and covering the majority of the upper surface of the base assembly”, i.e., likewise, the scope of this limitation in claim 9 is unclear (as discussed in the above rejection of claim 9 based on 35 USC 112(b)), and likewise, it does not appear that the specification as originally filed provides support for such, for similar reasoning as was just discussed re claim 1.  
In claim 1, the last four lines, the claim now recites “the tool head being operable within a work envelope, whereby the shape of the movable member minimizes interference of the movable member with the target slab during operation to provide an increased work envelope”.  However, the specification as originally filed does not provide support for such, nor is such inherent.  In particular, while it does appear that the offset mounting arrangement (in which the robot arm 60 is mounted to movable member 28 so as to have a vertical axis 2 of rotation that is offset from the central vertical axis 16 of rotation) impacts the “increase” (i.e., an increase as compared to the work envelope that the tool(s) is/are able to reach should such an offset mounting arrangement not be provided) of a work envelope from including only work envelope 102 to a work envelope including areas 102, 104, and 106, it does not appear that the specification as originally filed provides support for the movable member 28 having a “shape” that “minimizes interference of the movable member with the target slab” 108 “during operation to provide an increased work envelope”.  In other words, the specification as filed does not explicitly teaching making the movable member 28 any particular shape in order to “increase” the work envelope 102 to include areas/zones 104, 106, and in contrast, it appears that the “increased” work envelope is achieved as a result of the two offset vertical axes of rotation (see 2 and 16 in Figure 3 of the present application), and in particular, having movable member 28 
In claim 1, line 3, the claim recites “a base assembly comprising a motor driving a movable member”.  Additionally, in claim 1, lines 6-7, the claim further recites “the movable member being positioned over and substantially covering the base assembly”.  That said, given that the motor is the only element of the base assembly that is specifically recited in the claim, as noted in a separate rejection of claim 1 under 35 USC 112(b), it is unclear as set forth in the claim whether the claim intends to require the motor to be below and “substantially” covered by the movable member re the limitation “the movable member being positioned over and substantially covering the base assembly”.  That being said, as shown, the movable member 28 does not appear to be “positioned over and substantially covering” the motor 32.  See Figures 3, 4, 5A, 5B, and 2, for example, nor does the specification as filed explicitly teach that movable member 28 is “positioned over and substantially covering the base assembly” or is “positioned over and substantially covering” the motor 32, nor is such inherent.  See, for example, Figures 3, 4, 5A, 5B, and 2, for example.  
In claim 9, lines 8-10, the claim now recites “a multi-axis robotic arm having a long axis, the multi-axis robotic arm being fixed to the movable member, the long axis of the movable member and the long axis of the robotic arm being substantially aligned”.  However, the specification as originally filed does not appear to provide support for this limitation.  Note that the specification as originally filed did not explicitly teach such.  Furthermore, such is not inherent.  Furthermore, (and as the meaning of such is best understood in view of the issues described above re 35 USC 112(b)), such cannot be ascertained (that some “long” axis of 28 is 
In claim 13, the claim now recites “the movable member further having side walls and opposed end walls, the side walls having substantially flat portions, the end walls including a curved end wall and a substantially flat end wall opposite the curved end wall”.  However, the specification as originally filed does not appear to provide support for this limitation.  
For example, the specification as originally filed does not provide support for the “substantially” flat portions of the side walls and for the “substantially” flat end wall opposite the curved wall.  It is noted that at the top of page 11 of the reply filed 10/27/2021, Applicant indicates that support for this newly-added claim language can be found in Figure 5B as originally filed.  However, it is noted that in Figure 5B, most of the movable member 28 is obscured by portions of the robotic arm 60, such that the shape of the side walls (in the event that the left and right end faces of 28 depicted in Figure 5B are to be considered the “substantially” flat end wall and the curved end wall, respectively) cannot be clearly seen in Figure 5B, and definitely cannot be seen well enough to determine whether such walls are “substantially” flat.  While Figure 4 provides a better view of the walls labeled below (in the annotated reproduction of Figure 4) as SW, it still cannot be determined from the figures alone (i.e., absent supporting verbiage in the specification as originally filed) that such (side) walls are “substantially flat”, as opposed to simply “flat”.
[AltContent: textbox (CW)][AltContent: connector][AltContent: textbox (SW)][AltContent: textbox (SW)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    612
    561
    media_image1.png
    Greyscale

Furthermore, the specification as originally filed does not teach that the end wall (shown in Figure 5B) of movable member 28 that is opposite the curved wall (labeled above as CW) is “substantially flat” (as opposed to simply “flat”).
Additionally, regarding claim 13, it is noted that claim 13 sets forth “a robotic arm operatively associated with the movable member, the movable member being movable with 
As described in paragraph 0037, the robotic arm 60 comprises a robotic base 31, a “lower” member 30, an “upper” member 40, and a wrist member 50.  Paragraph 0037 additionally teaches that the robotic base 31 is fixed at a first end to a robotic footing 29 that secures the robotic arm 60 to a structure, which robotic footing 29 is secured to a movable member 28.  Furthermore, paragraph 0048 teaches that movable member 28 is “influenced” by the motor 32 via the actuating plate 26 to rotate about vertical axis 16, which differs from axis 2 about which robotic base 31 rotates.  Paragraph 0048 further teaches that “[W]hen so influenced, the mounting surface 36 of the movable member 28 will rotate, carrying along the robotic arm 60”.  While paragraph 0048 further states that “[T]he robotic base 31 and the movable member 28 may rotate independently of each other”, and also states “[B]y virtue of robotic base 31 and the shoulder joint 33, the robotic arm 60 may be independently movable with respect to the movement of the movable member 28”, such is not the same thing as the movable member 28 being “movable with respect to the robotic arm” 60, as such limitation is best understood.  Note that paragraph 0048 explicitly teaches that rotating 28 about axis 16 rotates robotic arm 60 about axis 16, and that there is no teaching of 28 being able to move relative to the robotic arm 60 as claimed in claim 13, as opposed to at least portions of robotic arm 60 being able to move and relative to 28 (by virtue of 33 pivoting about axis 4, for example).  It would appear to be more accurate and consistent with the disclosed invention to say that the robotic arm is movable with respect to the movable member.
Claim Rejections - 35 USC § 102
Claims 1-7, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0168639 to Otake et al.
The Otake et al. reference teaches a multi-axis machining apparatus (see paragraphs 0015-0016, for example) including a base assembly that includes a motor 26 that drives a “movable member” such as 16.  The movable member 16 is “horizontally fixed” relative to a first vertical axis 23, and (16) is rotatable about the first vertical axis 23.  See Figures 1-2 and paragraphs 0016-0018 and particularly paragraph 0021, for example.  The movable member 16 has a length, extending (when 16 is oriented as shown in Figure 1) generally in the X direction.  Additionally, the movable member 16 has a “width” that is less than the length, such as the dimension of 16 in the Y direction (when 16 is oriented as shown in Figure 1), or alternatively, such as the dimension of 16 in the Z direction.  See Figure 1.  
A “multi-axis” robotic arm 2 is fixed on the movable member 16 (see Figures 1-2 and paragraphs 0016-0018, for example).  Note that arm 2 is “multi-axis”, as broadly claimed, at least in that it is a three-dimensional object that has an infinite number of axes extending therethrough.  Additionally/alternatively, it is noted that each arm 2 has a variety of degrees of freedom such that a variety of elements of the arm 2 are rotatable about plural axes, such as axis 14, axis 7, axis 19, axis 6, axis 5, axis 12, and axis 13, for example.  See Figures 1-2 and paragraphs 0017-0019, for example.  Additionally, a tool head is described in paragraph 0017 as being mounted to arm piece 8, which is located at an end of the multi-axis robotic arm 2 that is distal to the movable member 16.  See paragraph 0017 as well as Figures 1-2.  
The multi-axis machining apparatus taught by the Otake et al. reference is considered to be capable of performing the claimed invented use of “machining a target slab”, noting that, for 
It is additionally noted that the multi-axis machining apparatus base assembly can (as broadly claimed) be considered to include, for example, the element 27.  Note that the movable member 16 is “positioned over” (see Figures 1-2 of Otake et al.) and “substantially covering” at least the base assembly portion/element 27, for example, insofar as such is the case in the present application (in which the motor 32 of the present application, claimed as being part of the “base assembly”, is not “substantially covered” by the movable member 28 of the present application).
Furthermore, it is noted that the tool head (that is described in paragraph 0017 as being mounted to arm piece 8, as discussed above; see also paragraph 0017 as well as Figures 1-2) is operable within a “work envelope”, as broadly claimed, i.e., the “area” in which the tool head operates.  The shape of the movable member 16 “minimizes interference” of the movable member 16 with a workpiece “during operation”, and, by virtue of the fact that the movable member 16 (and its shape) is/are mounted for rotation about plural vertical axes 23, 25, and furthermore, that the robot arms 2 are additionally rotatable about further vertical axes (such as 
It is noted that given the breadth of the present claim language, as well as the issues with respect to 35 USC 112(a) and 35 USC 112(b) described above re claim 1, the foregoing represents but one example of an interpretation of the Otake et al. reference that is applicable to present claim 1.
Regarding claim 2, the motor 26 “influences” the movable member 16 via an “actuating plate” 27 that is positioned beneath the movable member 16.  See Figure 1 and also paragraph 0021, for example.  Note that in the present disclosure, actuating plate 26 is disclosed as being part of the “base assembly” 20 (see paragraph 0044 of the present disclosure).  Likewise, it is noted that the element (actuating plate) 27 of Otake et al. can be considered to be part of the claimed “base assembly”.  
Regarding claim 3, the movable member 16 is “asymmetrical” with respect to, for example, either of the horizontal lines labeled below in the annotated reproduction of Figure 1 as A1 or A2.  

[AltContent: textbox (Q)][AltContent: connector][AltContent: textbox (A2)][AltContent: arrow][AltContent: connector][AltContent: textbox (A1)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    466
    435
    media_image2.png
    Greyscale

Furthermore, the movable member 16 comprises a(n upper) mounting surface that receives the multi-axis robotic arm 2 (see Figure 1), wherein the multi-axis robotic arm 2, when mounted on the mounting surface, rotates about a second vertical axis 14 (see Figures 1-2, as well as paragraphs 0017-0019, for example).  
Regarding claim 4, the tool head (described in paragraph 0017, for example, as being mounted to arm piece 8) at least inherently includes a machining tool, or else such tool head/machining unit would not be able to perform machining as disclosed by Otake et al.  See at least paragraphs 0017, 0001, and 0008, for example.  
Regarding claim 5, the machining tool (of the disclosed machining unit taught in at least paragraph 0017 as being mounted to arm piece 8) can machine an area of a target 
Regarding claims 6 and 7 (as such claims are best understood given the above-described issues with respect to 35 USC 112), the machining tool (of the disclosed machining unit taught in at least paragraph 0017 as being mounted to arm piece 8) can machine an area of a target object “defined by” a “first area”, as broadly claimed, when the movable member 16 has rotated a first amount about the first vertical axis 23, and further, the machining tool can affect the target object “defined by” a second area, as broadly claimed, when the movable member 16 has rotated by a second amount about the first vertical axis 23.  See Figures 1-2, and particularly Figure 1, noting the offset of robot arm 2 from axis 23, for example.  It is additionally noted that there are no boundaries on the two “areas”. For example, see the annotated reproduction of Figure 3 below, noting the two “areas” Q1, Q2 that are “defined by” a surface of a target object D (paragraph 0024), which are accessible by the machining tool mounted to arm piece 8 (paragraph 0017) of the rightmost arm 2 (right with respect to Figure 3) when the movable member 16 has rotated about first axis 23 by a first amount (i.e., to the position shown in Figure 3 re area Q1), and by a second amount (i.e., by a slight amount from the position shown in Figure 3 to the position at which the tool at the end of 8 of the rightmost arm 2 can access area Q2).  See Figure 3 below, for example.

[AltContent: textbox (P2)][AltContent: connector][AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: textbox (Q2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Q1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    564
    502
    media_image3.png
    Greyscale

Specifically regarding claim 6, note that a portion of the target object D contained in the second area Q2 but not contained in the first area Q1 is not adjacent to the base assembly (that comprises motor 26 as claimed) in one sense, in that there is a gap between the base assembly and the portion of the target object D that is in the second area Q2.  See annotated Figure 3 above, for example. 
Specifically regarding claim 7, note that a portion of the target object D contained in the second area Q2 but not contained in the first area Q1 is adjacent to the base assembly (that comprises motor 26 as claimed) in one sense, in that there are no other objects located in the gap .  
Claims 9-12, any of which were rejected under 35 USC 112 above, are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0063936 to Azzarello et al.
Azzarello et al. teaches a “multi-axis” machining (noting the use of machining tools 302, 306, 308, 310, 304, for example, shown in Figures 12-14 and described in paragraph 0060, for example) apparatus that include a “multi-axis” robotic arm such as, for example, the arm element labeled in the annotated reproduction of Figure 35 below as N3 that is rotatable about axis Rx3, in combination with the arm element labeled below as N1 (that is rotatable about axis Rx2), for example.  See Figure 35 and paragraph 0054, for example.  For example, it is noted that the robotic arm N1+N3 is “multi-axis”, as broadly claimed, in that it is a three-dimensional arm having an infinite number of axes passing therethrough.  Additionally/alternatively, the robotic arm N1+N3 is multi-axis in that it is an articulating arm (paragraphs 0052, 0054) having a variety of rotational axes/degrees of freedom (such as, for example, Rx1, Rx2, Rx3, Rz1, Rz2, and Y; see Figure 35 and paragraph 0054, for example).  A tool head 68/80 is mounted to an end of the multi-axis robotic arm N1+N3 (see Figure 35, Figures 12-14, and paragraphs 0054, 0060-0063, for example).  A first tool, such as, for example, tool 302, is mounted on the tool head 68/80 (see Figures 12-14 and 35, as well as paragraphs 0060-0062, for example).  Furthermore, a second tool, such as, for example, tool 304, is mounted on the tool head 68/80 (see Figures 12-18 and 29, for example, as well as at least paragraphs 0060-0063, for example).  

[AltContent: textbox (N2)][AltContent: arrow][AltContent: textbox (LA2)][AltContent: textbox (LA1)][AltContent: connector][AltContent: connector][AltContent: textbox (N3)][AltContent: arrow][AltContent: textbox (N1)][AltContent: arrow]
    PNG
    media_image4.png
    532
    672
    media_image4.png
    Greyscale

Furthermore, it is noted that the element labeled above as N2 is a “movable member” (movable about axis Rx1, Rz1, for example) having a “long” axis (that passes therethrough), such as the axis labeled above as LA2 (see Figure 35 above, as well as Figures 2-3, for example), which is located, for example, at the center in the X direction of element N1, for example.  Additionally, N2 has a length (in the direction of LA2 above) and a “width”, such as in the X direction re Figure 35, for example.  The length is greater than the width.  See Figure 35, for example.
Azzarello et al. additionally teaches a “base assembly” such as 102, which base assembly has an “upper surface” above which the movable member N2 is positioned.  See Figures 3, 30. 35, for example.  Furthermore, the movable member N2 covers “the majority” (as best 
The multi-axis robotic arm N1+N3 has a “long” axis (that passes therethrough), such as LA1 labeled above (located at the center of N1 in the X direction, for example).  The axis LA1 is “substantially aligned” with the axis LA2 (labeled above), noting that both axes LA1 and LA2 are located at the same X-axis location (i.e., the same location along the X-axis), i.e., at the center, in the X direction, of N1, and noting that when viewed from above along a vertical Z axis, the two axes LA1 and LA2 are thus “substantially aligned”.  
Regarding claim 10, the first 302 and second 304 tools “share” a vertical axis, such as, for example, the common rotation axis of motor 300 (which rotates both 302 and 304) when the robotic arm 62 orients the tool head 68/80 such that the common rotation axis of motor 300 is vertical (see Figure 33, for example as well as at least claims 6-7 of the reference and paragraph 0060, for example).  Alternatively, the tools 302, 304 share a common vertical rotation axis Rz1 or Rz2 (paragraph 0054, Figure 35, for example, noting that when 68/80 is oriented as shown in Figure 35, Rz2 is vertical).  
Alternatively, regarding claims 10 and 12, attention is directed to the annotated reproduction of Figure 14 below, noting that line M is one example of an axis that is capable of being oriented vertically (via appropriate rotation of 68/80 about/in Rz2 when the axis of rotation re Rz2 is horizontal as depicted in Figure 29), and which axis M intersects “machining points” of the tools 302, 304, such as, for example, points of the tools 302, 304 that are capable of contacting and machining a workpiece.  See Figures 14, 29, and at least paragraphs 0054 and the discussion of the tools found in paragraphs 0060-0063, for example.  


[AltContent: textbox (M)][AltContent: connector]
    PNG
    media_image5.png
    486
    372
    media_image5.png
    Greyscale


Additionally, regarding claim 11¸ note that the second tool 304 is “operable to affect” a target object/workpiece 100 while the first tool 302 is mounted on the tool head 68/80.  See, for example, Figure 29 and paragraph 0063, for example.
Claims 13-20, any of which were rejected under 35 USC 112 above, are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0063936 to Azzarello et al.
Azzarello et al. teaches a “multi-axis” machining (noting the use of machining tools 302, 306, 308, 310, 304, for example, shown in Figures 12-14 and described in paragraph 0060, for 
[AltContent: textbox (W5)][AltContent: arrow][AltContent: textbox (W4)][AltContent: arrow][AltContent: textbox (W3)][AltContent: arrow][AltContent: textbox (W2)][AltContent: arrow][AltContent: textbox (W1)][AltContent: arrow][AltContent: textbox (N3)][AltContent: arrow][AltContent: textbox (N2)][AltContent: arrow][AltContent: textbox (N1)][AltContent: arrow]
    PNG
    media_image4.png
    532
    672
    media_image4.png
    Greyscale


As such is best understood in view of the above issues with respect to 35 USC, the movable member N1 is “movable with respect to the robotic arm” N3 (insomuch as such is the case in the present application), in that there is relative movement between N1 and N3, such as by rotation of N3 about axis Rx3 relative to N1, for example.  See Figures 35 and 29-33, as well as paragraph 0054, for example.  
A tool head 68/80 is “operatively associated with” a “second” end of the robotic arm N3 (see Figure 35, Figures 12-14, and paragraphs 0054, 0060-0063, and 0065, for example).  A first tool, such as, for example, tool 302, is mounted on (and is “operatively associated with”) the tool head 68/80 (see Figures 12-14 and 35, as well as paragraphs 0060-0062, for example).  Furthermore, a second tool, such as, for example, tool 304, is mounted on (and is “operatively associated with”) the tool head 68/80 (see Figures 12-18 and 29, for example, as well as at least paragraphs 0060-0063, for example).  
Regarding claim 14, the multi-axis machining apparatus further includes a base, such as, for example, base 102.  See Figure 35 and paragraph 0054.  The movable member N1 is “operatively associated with” the base 102 (via intervening structure, for example), as broadly claimed.  See Figure 35.  
claim 15, the movable member N1 is “rotatably mounted” (ultimately) to the base 102, for rotation about axis Rx1 and Rx2, as well as Rz1, for example.  See Figure 35, Figures 29-33, and paragraph 0054, for example.
Regarding claim 16¸ the movable member N1 includes a “center” that is between upper and lower ends (with respect to Figure 35) thereof, and the robotic arm N3 is attached to the movable member N1 at a position offset from the center of the movable member N1, noting that robotic arm N3 is attached to movable member N1 proximate a lower end of N1 with respect to Figure 35, for example.  See Figure 35, as well as Figures 2-3, for example.
Regarding claim 17, note that the movable member N1 includes/comprises an “extended member” that extends “beyond the base” 102, noting that N1 itself extends beyond base 102 in the vertical direction, for example.  See Figure 35, for example.  Alternatively, N1 itself extends beyond base 102 in the Y direction (which is the left/right horizontal direction re Figure 3), as can be seen in Figures 2, 3, and 31, for example.  
Regarding claim 18, the robotic arm N3 is mounted on the extended/movable member N1.  See Figures 29-35, for example.  
Regarding claim 19, the first 302 and second 304 tools can both be considered “saw cutting tools”.  The Azzarello et al. reference explicitly teaches that 302 is a saw (see paragraphs 0060-0062, for example).  Additionally, it is noted that 304 is described as a router bit (see at least paragraphs 0060, 0062-0063; see also Figures 12-17, 29, and 31), and thus, 304 is considered to be a saw, as broadly claimed, in that it is capable of cutting/sawing through a given material simply by moving the router bit in a manner to cut/saw through the workpiece (by virtue of the machining portion of the router bit).  
claim 20, the Azzarello et al. reference teaches a computer controller 35 that is programmable to cause one of the tools 302, 304 to perform machining operations on a workpiece such as 100, which machining operations include movement of the movable member N1 and the robotic arm N3 (see at least Figures 29-35, and see, for example, paragraphs 0008, 0049, 0052, 0057, 0060, 0066, and Figure 1).
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
With respect to any outstanding issues under 35 USC 112(a) and 35 USC 112(b), attention is directed to the above rejections based thereon.
In the Office Action mailed April 27, 2021, it is noted that there were three independent claims:  claim 1; claim 9; and claim 13.  It is also noted that, in the Office Action mailed April 27, 2021, independent claim 1 was rejected under 35 USC 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0168639 to Otake et al., and independent claims 9 and 13 were each rejected under 35 USC 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0063936 to Azzarello et al.
Each of these independent claims was amended in the response filed October 27, 2021.
Firstly re the previously-applied prior art, Applicant has asserted the following (page 13 of the 10/27/21 reply): 
The prior art, including Otake and Azzarello, fails to maximize the work envelope because of structural limitations. Conversely, the movable member 28 of the Applicant's machining apparatus is configured in such a way in its shape and in its relationship to the base assembly so as to maximize the work envelope by minimizing interference with the target slab. This is set forth in independent Claims 1, 9, and 13 as amended herein. 
 
claim 1, which was amended October 27, 2021 to, broadly, recite “whereby the shape of the movable member minimizes interference of the movable member with the target slab during operation to provide an increased work envelope”.  It is noted that the Otake et al. reference meets this newly-added limitation, as discussed in detail in the above rejection of independent claim 1 based thereon.
	Regarding independent claims 9 and 13, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “the movable member” be “configured in such a way in its shape and in its relationship to the base assembly so as to maximize the work envelope by minimizing interference with the target slab”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, should Applicant consider adding similar language to independent claims 9 and 13, absent further structural limitations, it is unlikely that merely reciting that something is, broadly, “shaped” so as to minimize interference and maximize the work envelope will be sufficient, in and of itself, to render these claims patentable over the applied prior art.
Additionally, re the previously-applied prior art, Applicant has asserted the following (page 13 of the 10/27/21 reply): 
Specifically, in independent Claims 1 and 9 the movable member substantially covers the base plate.  This arrangement adds to the compactness of the assembly and allows for improved movement within the envelope. This arrangement is not seen or suggested in the prior art.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that no “base plate” is recited in either of claims 1 or 9.  In contrast, claim 1 recites “the movable member being positioned over and substantially covering the base assembly”, and claim 9 recites “the movable member being positioned over and covering the majority of the upper surface of the base assembly”.  It is noted that Otake et al. teaches this newly-added limitation, as discussed in detail in the above rejection of claim 1 based thereon.  It is also noted that Azzarello et al. teaches this newly-added limitation, as discussed in detail in the above rejection of claim 9 based thereon.  
Additionally, re the previously-applied prior art, Applicant has asserted the following (page 14 of the 10/27/21 reply): 
In addition, the specific configuration of the movable assembly as now defined in amended independent Claim 13 as having "a length and a width, the length being greater than the width, the movable member further having side walls and opposed end walls, the side walls having substantially flat portions, the end walls including a curved end wall and a substantially flat end wall opposite the curved end wall' as illustrated in FIG. 5B further improves the freedom of movement of the movable assembly relative to the slab being machined by minimizing any possible interference with the slab itself. This shape is not seen or suggested in the prior art.

However, attention is directed to the above prior art rejection of claim 13 as being anticipated by Azzarello et al, which discusses in more detail where and how Azzarello is considered to meet this newly-added limitation.
Additionally, Applicant has asserted the following (page 14 of the 10/27/21 reply): 


Likewise, the above responses to Applicant’s arguments with respect to the independent claims 1, 9, and 13 are considered to apply re the dependent claims 2-7, 10-12, and 14-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 7, 2022